FILED
                              NOT FOR PUBLICATION                          DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALEJANDRO REYES-ARGUELLES,                       No. 12-72883

               Petitioner,                       Agency No. A091-720-711

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Alejandro Reyes-Arguelles, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) denial of his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, and review de novo

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The IJ did not abuse his discretion in denying Reyes-Arguelles’ motion to

reopen where notice was proper, see 8 U.S.C. § 1229(a), and where

Reyes-Arguelles failed to establish that exceptional circumstances excused his

failure to appear at his hearing, see 8 U.S.C. § 1229a(e)(1) (defining exceptional

circumstances as circumstances beyond the control of the alien); Valencia-Fragoso

v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (per curiam) (finding no

exceptional circumstances where petitioner misunderstood the time of her hearing).

      It follows that the IJ did not violate Reyes-Arguelles’ due process rights by

denying the motion. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-72883